DETAILED NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comment
Please note that any mention of line numbers in claims in this office action refers to the claims as they appear in the official claim listing in the image file wrapper (IFW), not to any claim as it may be reproduced below in this office action.

Objection to the Specification
The text of 37 CFR 1.75(e) is as follows:
“(e) Other material ("Nonessential material") may be incorporated by reference to U.S. patents, U.S. patent application publications, foreign patents, foreign published applications, prior and concurrently filed commonly owned U.S. applications, or non-patent publications. An incorporation by reference by hyperlink or other form of browser executable code is not permitted.”  (Bold added).
The disclosure is objected to under 37 CFR 1.57(e) because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  The use of a hyperlink in the specification has been noted in paragraph [0006] at lines 16-17 (i.e., the final two lines of the paragraph) on page 2.

Objection to the Drawings
The text of 37 CFR 1.84(o) is as follows:
“(o) Legends. Suitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing. They should contain as few words as possible.”  (Bold added).
The drawings are objected to under 37 CFR 1.84(o) because certain drawing elements lack “suitable descriptive legends” that are “necessary for understanding of the drawing,” which “suitable descriptive legends” are hereby “required by the examiner” for the drawing elements listed: in Figure 4, elements 410, 420, 434, 420A, 420B, 420C, 420D, 420N, 428, 424 (both), and 432; in Figure 11A, elements 1104A, 1104B, 1104C, 1104D, AND 1104E; IN Figure 11B, elements 1104A, 1104B, 1104C, 1104D, AND 1104E; and, in Figure 11C, elements 1104A, 1104B, and 1104D.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “sparse” in claims 1, 2, 4, 8, 9, 15, and 16 is a relative term which renders the claim indefinite. The term “sparse” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one When the relative term, “sparse” is used in the claims, it is not clear what distributions of the “signals” would be “sparse,” what others would not be sparse.
In each of claims 1, 2, 4, 8, 9, 15, and 16, the uses of “sparse” are indefinite and unclear in context, as to whether the term, “sparse” is used in its usual and ordinary sense to mean thinly distributed, or whether the term, “sparse” is used in the sense in which it is used in compressive sampling.
On line 8 of independent claim 1, it is unclear in context if the term, “simulated” is used in the sense of something that is form demonstration purposes only (e.g., a flight simulator), or whether the term, “simulated” is used in the sense of an imitation.
Each of dependent claims 2-7 is unclear, at least, in that it depends from unclear, independent claim 1.
Each of dependent claims 9-14 is unclear, at least, in that it depends from unclear, independent claim 8.
Each of dependent claims 16-20 is unclear, at least, in that it depends from unclear, independent claim 15.

Prior Art Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brady et al (US 2015/0030256 A1), hereinafter Brady et al (‘256).
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A person of ordinary skill-in-the-art would be a person having a degree in some form of engineering or in physics with several years of practical experience in the design and/or testing of sensor systems.
The text of independent claim 1 is as follows:
“1. A system comprising: a first sensor to sense sparse signals; a second sensor to sense image signals; an encoder, coupled to said first sensor and said second sensor, to receive at least one of said sparse signals and at least one of said image signals; a processor coupled to said encoder; and a computer readable medium coupled to said processor and comprising instructions stored thereon that cause the processor to generate a simulated LiDAR output based on said at least one of said sparse signals and said at least one of said image signals.”
Looking, first, to independent claim 1, Brady et al (‘256) plainly discloses, “A system” (line 1), noting, for example, paragraph [0014] at lines 1-5.
110,” for either of which the signals would be said to have a sparsity in the sense of compressive sensing.
The claim 1, “second sensor to sense image signals” (line 3) is met by the Brady et al (‘256) “auxiliary sensor unit 150,” which can be a “structured light sensor unit,” or “other EO/IR sensors,” or an “optical camera,” or a “video camera,” noting, paragraph [0015] at lines 1-4 and 19-22.
The claim 1, “processor coupled to said encoder” (line 6)  is met by the processing circuitry in Brady et al (‘256), for example, “processing circuitry 500” in paragraph [0027] at lines 10-13.  However, Brady et al (‘256) does not mention the claimed “encoder, coupled to said first sensor and said second sensor, to receive at least one of said sparse signals and at least one of said image signals” (claim 1, lines 4-5).  In that the radar and the “auxiliary sensor unit 150” are coupled to the “processing circuitry 500” (paragraph [0027] at lines 10-13), it would have been obvious to one of ordinary skill-in-the-art that there would have to be an “encoder …” as recited in claim 1 to encode the output of the Brady et al (‘256) radar and of the Brady et al (‘256) “auxiliary sensor unit 150” into an appropriate format for input into “processing circuitry 500.”
With respect to the claim 1, “computer readable medium coupled to said processor and comprising instructions stored thereon that cause the processor to generate a simulated LiDAR output based on said at least one of said sparse signals and said at least one of said image signals” (lines 7-9), although the “computer readable 500” of Brady et al (‘256) in order to be available to be executed by the “processing circuitry 500.  It is pointed out that the image output in Brady et al (‘256) at paragraph [0025], lines 16-20 could broadly be called “simulated LiDAR output” due to the similarity between what is described and LiDAR output.
In that each and every claimed feature set forth in independent claim 1 is plainly present in Brady et al (‘256) as modified above, independent claim 1 is obvious over Brady et al (‘256) as modified above.
As for the further limitations of dependent claim 2, these are met by Brady et al (‘256) as applied above to independent claim 1, in that paragraph [0023] of Brady et al (‘256) discloses that a “set of illumination antennas” can be used in some embodiments.  Alternatively, with reference to dependent claim 2, in that Brady et al (‘256) uses compressive sensing at radio frequencies, it would have been obvious to one of ordinary skill-in-the-art that a compressive array antenna could be used in Brady et al (‘256).  Brady et al (‘256) makes plain in paragraph [0022] that a wide variety of antennas could be used.
The further limitations of dependent claim 3 are met by the Brady et al (‘256) “auxiliary sensor unit 150,” which can be a “camera,” noting, for example, paragraph [0015] at lines 1-3 and 19-22.

As for the further limitations of dependent claim 5, it would have been obvious to one of ordinary skill-in-the-art that a “single frame” of image data could be used when using an “optical camera” (paragraph [0015] at lines 19-22) for the Brady et al (‘256) overlay of imaging (paragraph [0025] at lines 16-20; Figure 4).
The further limitations of dependent claim 6 are met by Brady et al (‘256) as applied above to independent claim 1.  It is pointed out that the image output in Brady et al (‘256) at paragraph [0025], lines 16-20 could broadly be called “simulated LiDAR output” due to the similarity between what is described and LiDAR output.  In that the output in Brady et al (‘256) is made up of a great number of points over a region, it would have been obvious to one of ordinary skill-in-the-art that that group of image points could be called a “simulated LiDAR point cloud.”
The further limitations of dependent claim 7 are met by Brady et al (‘256) as applied above to independent claim 1, noting, the Brady et al (‘256) “depth map,” for example, at paragraph [0025] at lines 5-12.
The remarks with respect to independent claim 15 are substantially those made above with respect to independent claim 1 in that claim 15 is the method claim corresponding to the apparatus of claim 1.

The remarks with respect to dependent claim 17 are substantially those made above with respect to dependent claim 4 in that claim 17 is the method claim corresponding to the apparatus of claim 4.
The remarks with respect to dependent claim 18 are substantially those made above with respect to dependent claim 5 in that claim 18 is the method claim corresponding to the apparatus of claim 5.
The remarks with respect to dependent claim 19 are substantially those made above with respect to dependent claim 6 in that claim 19 is the method claim corresponding to the apparatus of claim 6.
The remarks with respect to dependent claim 20 are substantially those made above with respect to dependent claim 7 in that claim 20 is the method claim corresponding to the apparatus of claim 7.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-14, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Raz et al (US 2014/0218226 A1), hereinafter Raz et al (‘226).

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A person of ordinary skill-in-the-art would be a person having a degree in some form of engineering or in physics with several years of practical experience in the design and/or testing of sensor systems.
The text of independent claim 8 is as follows:
“8. A vehicle comprising: a simulated LiDAR imaging system comprising: a first sensor that senses sparse signals; a second sensor that senses image signals; an encoder, coupled to said first sensor and said second sensor, that receives at least one of said sparse signals and at least one of said image signals; a first processor coupled to said encoder; and a first computer readable medium coupled to said first processor and comprising instructions stored thereon that cause said first processor to generate a simulated LiDAR output based on said at least one of said sparse signals and said at least one of said image signals; a second processor that receives said simulated LiDAR output; and a second computer readable medium coupled to said second processor and comprising instructions stored thereon that cause said second processor to: generate at least one modified driving operation signal in response to said simulated LiDAR image; and communicate said modified driving operation signal to one or more actuators to 
With respect to independent claim 8, Raz et al (‘226) plainly discloses, “A vehicle” (line 1), noting, for example, paragraph [0013] at lines 4-7 and drawing Figure 1.
The claim 8 “first sensor that senses sparse signal” (line 3) is met by the Raz et al (‘226) “radar imaging device 13” or the Raz et al (‘226) “radar system 200,” where the radar in Raz et al (‘226) is compressive, meaning that it uses sparse signals.  In Raz et al (‘226), please see, for example, paragraph [0017] at lines 1-3, and paragraph [0020] at lines 1-4.
The claim 8 “second sensor that sense image signals” (line 4) is met in Raz et al (‘226) by the “camera 11,” for example, see page 2, left column, at lines 8-12.
The claim 8 “first processor coupled to said encoder” (line 7) is met in Raz et al (‘226) by the “control module 5, noting, for example, paragraph [0015] at lines 1-10.  However, Raz et al (‘226) does not mention the claimed “encoder, coupled to said first sensor and said second sensor, that receives at least one of said sparse signals and at least one of said image signals” (claim 8, lines 5-6).  In that the “radar imaging device 13” and the “camera 11” are coupled to the “control module 5” (see Figure 1), it would have been obvious to one of ordinary skill-in-the-art that there would have to be an “encoder …” as recited in claim 8 to encode the output of the Raz et al (‘226) “radar imaging device 13” and of the Raz et al (‘226) “camera 11” into an appropriate format for input into “control module 5.”

Now, as for the claim 8, “second processor that receives said simulated LiDAR output” (line 12), in that Raz et al (‘226) plainly discloses that more than one processor could be used, noting, for example, paragraph [0015] at lines 1-10, it would have been obvious to one of ordinary skill-in-the-art that the “control module 5” in Raz et al (‘226) could be two processors as opposed to a single processor, for advantages such as the distribution of computational load, leading to increased processing speed and efficiency.
As for the claim 8 limitations, “second computer readable medium coupled to said second processor and comprising instructions stored thereon that cause said second processor to: generate at least one modified driving operation signal in response to said simulated LiDAR image; and communicate said modified driving operation signal to one or more actuators to control one or more vehicle components to perform a selected operation in response to said modified driving operation signal” (lines 13-19), in that Raz et al (‘226) as modified above has a “second processor,” and in that Raz et al (‘226) discloses that plural storage devices could be used, noting, 
In that each and every claimed feature in independent claim 8 is plainly present in Raz et al (‘226) as modified above, independent claim 8 is obvious over Raz et al (‘226).
As for the further limitations of dependent claim 9, these are met by the “radar imaging device 13” or the “radar system 200” in Raz et al (‘226) in that the radar in Raz et al (‘226) is a compressive sensing system.
Next, taking the further limitations of dependent claim 10, these are met by the “camera 11” in Raz et al (‘226).
The further limitations of dependent claim 11 are not disclosed by Raz et al (‘226), but it would have been obvious to one of ordinary skill-in-the-art that in a vehicle radar that transmits into a wide area to detect “one or more remote objects” the collection of the radar echo points could broadly be called a “RADAR point cloud.”
11” could be used for the advantage of greater efficiency in using a minimal amount of data to be processed.
Regarding the further limitations of dependent claim 13, it would have been obvious to one of ordinary skill-in-the-art that the data points of the combined image in Raz et al (‘226) could broadly be called a “simulated LiDAR point cloud.”
Looking now to independent claim 1, Raz et al (‘226) plainly discloses, “A system” (line 1), noting, for example, paragraph [0014] at lines 1-5.
The claim 1 “first sensor to sense sparse signal” (line 2) is met by the Raz et al (‘226) “radar imaging device 13” or the Raz et al (‘226) “radar system 200,” where the radar in Raz et al (‘226) is compressive, meaning that it uses sparse signals.  In Raz et al (‘226), please see, for example, paragraph [0017] at lines 1-3, and paragraph [0020] at lines 1-4.
The claim 1 “second sensor to sense image signals” (line 3) is met in Raz et al (‘226) by the “camera 11,” for example, see page 2, left column, at lines 8-12.
The claim 1 “processor coupled to the encoder” (line 6) is met in Raz et al (‘226) by the “control module 5, noting, for example, paragraph [0015] at lines 1-10.  However, Raz et al (‘226) does not mention the claimed “encoder, coupled to said first sensor and said second sensor, to receive at least one of said sparse signals and at least one of said image signals” (claim 8, lines 4-5).  In that the “radar imaging device 13” and the “camera 11” are coupled to the “control module 5” (see Figure 1), it would have been obvious to one of ordinary skill-in-the-art that there would have to be an “encoder …” as 13” and of the Raz et al (‘226) “camera 11” into an appropriate format for input into “control module 5.”
With respect to the claim 1, “computer readable medium coupled to said processor and comprising instructions stored thereon that cause the processor to generate a simulated LiDAR output based on said at least one of said sparse signals and said at least one of said image signals” (lines 7-9), these are met by the various computer-readable media in paragraph [0015] of Raz et al (‘226) and by the programs, routines, software, programs, instructions, etc. as set forth in paragraph [0015] of Raz et al (‘226).   It is pointed out that the image output in Raz et al (‘226) of the radar image data combined with the camera image data could broadly be called “simulated LiDAR output” due to the similarity between what is described and LiDAR output.
In that each and every claimed feature in independent claim 1 is plainly in Raz et al (‘226) as modified above, independent claim 1 is obvious over Raz et al (‘226).
The remarks with respect to the further limitations of dependent claim 2 are substantially those made above with respect to dependent claim 9.
The remarks with respect to the further limitations of dependent claim 3 are substantially those made above with respect to dependent claim 10.
The remarks with respect to the further limitations of dependent claim 4 are substantially those made above with respect to dependent claim 11.
The remarks with respect to the further limitations of dependent claim 5 are substantially those made above with respect to dependent claim 12.

The remarks with respect to independent claim 15 are substantially those made above with respect to independent claim 1 in that claim 15 is the method claim corresponding to the apparatus of independent claim 1.
The remarks with respect to dependent claim 16 are substantially those made above with respect to dependent claim 2 in that claim 16 is the method claim corresponding to the apparatus of claim 2.
The remarks with respect to dependent claim 17 are substantially those made above with respect to dependent claim 4 in that claim 17 is the method claim corresponding to the apparatus of claim 4.
The remarks with respect to dependent claim 18 are substantially those made above with respect to dependent claim 5 in that claim 18 is the method claim corresponding to the apparatus of claim 5.
The remarks with respect to dependent claim 19 are substantially those made above with respect to dependent claim 6 in that claim 19 is the method claim corresponding to the apparatus of claim 6.
Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Raz et al (‘226) in view of Brady et al (‘256).
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A person of ordinary skill-in-the-art would be a person having a degree in some form of engineering or in physics with several years of practical experience in the design and/or testing of sensor systems.
The further limitations of dependent claim 7 are not disclosed in Raz et al (‘226); however, Brady et al (‘256) teaches the use of an optical sensor that provides a “depth map” and an “optical image” for the advantage of obtaining a three-dimensional image in the combined image, noting, for example, Brady et al (‘256) at paragraph [0025].  Thus, it would have been obvious to one of ordinary skill-in-the-art to modify the camera in Raz et al (‘226) as taught by Brady et al (‘256) to obtain the advantages taught by Brady et al (‘256).  It is noted that both Raz et al (‘226) and Brady et al (‘256) are in the same field of endeavor of sensor detector systems.
The remarks with respect to the further limitations of dependent claim 14 are substantially those made above with respect to dependent claim 7.
The remarks with respect to the further limitations of dependent claim 20 are substantially those made above with respect to dependent claim 7.

Citation of Prior Art of General Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Manivasagam et al (‘598) is of general interest for showing generating of synthetic LIDAR data.
Van Fleet et al (‘259) is of general interest for showing generating of synthetic sensor data for a vehicle.
Lee et al (‘575) is of general interest for showing the use of a sparse antenna array with a radar.
Mckitterick (‘668) is of general interest for showing combining of sensor data to create maps, and for the mention of pseudo-LIDAR in paragraph [0133].

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648